[ PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                    ____________________________________

                                 No. 96-5451
                            Non-Argument Calendar
                    ____________________________________

                                  INS A72-028-494



CERESTE LORISME,

                                               Petitioner,


     versus


IMMIGRATION AND NATURALIZATION
SERVICE,

                                               Respondent.


________________________________________________________________________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
________________________________________________________________________

                                 (December 2, 1997)

Before HATCHETT, Chief Judge, BIRCH and CARNES, Circuit Judges.

HATCHETT, Chief Judge:

     Before the court is a petition for review of a decision of the Board of Immigration
Appeals (BIA) that upheld an immigration judge's (IJ) order denying petitioner Cereste

Lorisme's request for asylum and withholding of deportation under sections 208 and

243(h) of the Immigration and Naturalization Act (INA), 8 U.S.C. §§ 1158 & 1253(h).

Because we find substantial evidence to support the BIA's decision, we deny Lorisme's

petition.

                                    I. BACKGROUND

       In February 1992, petitioner Lorisme fled his hometown of Fond Palmiste, Haiti,

for the United States naval base in Guantanamo Bay, Cuba. Members of the Ton Ton

Macoute (Macoutes), militant opponents of then-ousted President Jean-Bertrand Aristide,

had arrested Lorisme earlier that day at his church for singing a religious song with the

words: “he is in the air, he's coming, he's coming up and he is coming down.” The

Macoutes interpreted “he” to mean Aristide and considered the song, despite Lorisme's

lack of affiliation with any political organization, an expression of support for Aristide's

return to power.

       As the Macoutes led Lorisme away from the church, Lorisme convinced them that

he needed to relieve himself. Proceeding toward the brush, Lorisme escaped to the coast

where he soon boarded a boat for Cuba. Lorisme's wife and children remained in Haiti.1

       After paroling Lorisme into the United States, the Immigration and Naturalization

Service (INS) initiated deportation and exclusion proceedings against Lorisme in mid-


   1
     One of Lorisme's sons fled to Cuba with Lorisme, but federal officials later sent him
back to Haiti.

                                              2
1995. Lorisme, through counsel, admitted to the INS's charge of excludability but applied

for asylum and withholding of deportation. As grounds, Lorisme expressed fear that, if

returned to Haiti, he would suffer retaliation for his escape and his reputation as a

supporter for Aristide, who returned to power in October 1994.

       The IJ conducted a hearing at which only Lorisme testified. Lorisme's counsel,

however, introduced sixty-six exhibits into evidence, most of which were newspaper

articles, editorials, agency reports and press releases regarding the current political and

human rights conditions in Haiti.

       At the conclusion of the hearing, the IJ orally denied Lorisme's application in its

entirety. Specifically, the IJ found that Lorisme failed to show past persecution or a well-

founded fear of future persecution on account of any of the five statutory grounds for

asylum, including political opinion. The IJ expressed concern over Lorisme's credibility

and the lack of physical harm the Macoutes inflicted upon Lorisme during his arrest. He

also rejected the bulk of Lorisme's exhibits because they were not specific as to the

Haitian region where Lorisme lived.

       On administrative appeal, the BIA affirmed the IJ's order and dismissed Lorisme's

appeal. The BIA agreed with the IJ that Lorisme did not suffer past persecution in Haiti.

The BIA also concluded that Lorisme did not have a well-founded fear of persecution on

account of political opinion or any of the other statutory grounds for asylum. Unlike the

IJ, the BIA did not support its conclusion with a determination that Lorisme lacked



                                              3
credibility.2 Rather, the agency reasoned as follows:

       We find that the political changes in Haiti, including the dismantling of
       Haiti's military government and Aristide's return to power in 1994, which
       were discussed at [Lorisme's] hearing, are sufficient to resolve any
       questions of a well-founded fear of persecution raised in this case. While
       the record contains sufficient evidence that Haiti has experienced some
       general strife even after Aristide's return to power, [Lorisme] has not
       provided any evidence to indicate that the current Haitian government seeks
       to harm him or that it is unable or unwilling to protect him from any
       individuals or groups who may seek to harm him.

In re Cereste Lorisme, No. A72 028 494 - Miami, at 2 (B.I.A. Nov. 4, 1996)

(unpublished) (per curiam). Finally, like the IJ, the BIA rejected Lorisme's request for

withholding of deportation because he failed to satisfy the lower burden of proof required

for asylum.

       One member of the BIA filed a concurring and dissenting opinion. The board

member concurred with the majority's finding of no past persecution. Unlike the

majority, however, she believed that Lorisme did, in fact, have a well-founded fear of

persecution on account of political opinion. First, she characterized Lorisme's lack of

physical harm as non-determinative. She also deemed the IJ's and BIA's reliance on

improving conditions in Haiti as inappropriate administrative notice “based only upon an

understanding of popular media accounts.” In re Cereste Lorisme, supra, at 3

(Rosenberg, Bd. Mbr., dissenting). The board member pointed to a 1990 intra-INS

memorandum regarding asylum policy on Eastern European and Soviet aliens and a 1994


   2
     Indeed, the BIA noted that substantial evidence did not support the IJ's conclusion
that Lorisme's testimony was not credible.

                                             4
intra-INS memorandum applying a similar policy to Haitian aliens. She also relied on a

contemporaneous report that the Department of State issued, advising that efforts to

disarm completely the Macoutes were of limited success.

       Next, the board member criticized the majority for overlooking Haiti's recent

political unrest in analyzing the reasonableness of Lorisme's fear of persecution. She

noted that Lorisme's lack of prominence or celebrity status would assure him little

protection. Finally, the board member concluded that the majority abused its discretion in

failing to “give adequate weight” to documentary evidence, such as a United Nations's

press release and an “article” in the Miami Herald, which Lorisme had submitted. In re

Cereste Lorisme, supra, at 4-5 (Rosenberg, Bd. Mbr., dissenting).

                                        II. ISSUE

       The issue we discuss is whether reasonable, substantial and probative evidence

supports the BIA's decision to uphold the IJ's order denying petitioner Lorisme's request

for asylum for failure to establish a well-founded fear of persecution on account of

political opinion.

                                  III. CONTENTIONS

       Lorisme, proceeding without counsel before this court, adopts and incorporates the

arguments of the dissenting board member as his own.3 Thus, he does not challenge the


   3
     We reject the INS's contention that Lorisme abandoned his petition for review when
he adopted the board member's dissent as his argument. We read liberally briefs filed pro
se. See Finch v. City of Vernon, 877 F.2d 1497, 1504 (11th Cir. 1989). Had Lorisme
written the dissent himself, its contents would clearly satisfy the citation requirements of

                                             5
BIA's conclusions regarding past persecution or withholding of deportation. Rather,

Lorisme appeals only that portion of the majority opinion addressing fear of future

persecution.

       The INS contends that the BIA did not take “administrative notice” of changed

conditions in Haiti. Rather, the INS argues that substantial evidence in the record,

including a Department of State profile, supports the BIA's finding that political

conditions for Aristide supporters significantly improved after his return to power. These

changes, the INS claims, included the disarming and dismissing of the Macoutes and local

arms of the Haitian government loyal thereto.

                                      IV. DISCUSSION

       The INA provides, in pertinent part, that “[t]he Attorney General may grant

asylum to an alien . . . if the Attorney General determines that such alien is a refugee

within the meaning of section 1101(a)(42)(A) of [Title 8].” 8 U.S.C. § 1158(b)(1). As

relevant to Lorisme, a “refugee” is “any person who is outside of any country of such

person's nationality . . . and who is unable or unwilling to return to, and is unable or

unwilling to avail himself . . . of the protection of, that country because of . . . a well-

founded fear of persecution on account of . . . political opinion . . . .” 8 U.S.C. §

1101(a)(42)(A). Both this court and the Supreme Court have emphasized that “an alien

who satisfies the [applicable standard for asylum] does not have a right to remain in the


Fed. R. App. P. 28(a)(6). The fact that Lorisme, Creole speaking and illiterate, chose to
adopt this official's position as his own is perfectly acceptable.

                                                6
United States; he or she is simply eligible for asylum, if the Attorney General, in [her]

discretion, chooses to grant it.” Martinez-Benitez v. INS, 956 F.2d 1053, 1055 (11th Cir.

1992) (quoting INS v. Cardoza-Fonseca, 480 U.S. 421, 443 (1987)). As such, we review

the BIA's decision under the deferential substantial evidence test. See 8 U.S.C. §

1105a(a)(4) (providing that the reviewing court must affirm the BIA's decision if it is

“supported by reasonable, substantial, and probative evidence on the record considered as

a whole” ); Perlera-Escobar v. Executive Office for Immigration, 894 F.2d 1292, 1296

(11th Cir. 1990) (per curiam).4 We must defer to the BIA unless “a reasonable factfinder

would have to conclude that the requisite fear of persecution existed.” INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).

       After a review of the record before the BIA, we conclude that substantial evidence

supports its decision. First, the implication that the BIA placed dispositive weight on

Lorisme's lack of physical harm lacks merit. The IJ is the only adjudicator to mention this

factor, and it is one of many in his order.

       Next, contrary to the dissenting board member's view, the majority did not take

administrative notice of improving conditions in Haiti after Aristide's return. The phrase


   4
     We recognize that Congress repealed section 1105a, effective September 30, 1996.
Illegal Immigration Reform and Immigrant Responsibility Act (IIRIRA), Pub. L. No.
104-208, § 306(b), 110 Stat. 3009. The new judicial review provision can be found in the
amendments to 8 U.S.C. § 1252. As the INS correctly points out, however, the repeal and
amendments do not apply to the instant petition as Lorisme was still in exclusion and
deportation proceedings within 180 days of the effective date. IIRIRA, Pub. L. No. 104-
208, § 309(a), (c)(1) & (c)(4), 110 Stat. 3009 (codified at 8 U.S.C.A. § 1101 note (Supp.
1997)).

                                              7
“administrative notice” does not appear anywhere in the majority's opinion. Rather, the

opinion states, and the record reflects, that the parties “discussed” Haiti's condition at the

hearing before the IJ. In re Cereste Lorisme, supra, at 2. If the BIA had truly taken

administrative notice, the parties would have had little need to discuss anything since the

subject matter would not have been subject to reasonable dispute. Cf. Fed. R. Evid.

201(b) (defining a “judicially noticed fact” as one “not subject to reasonable dispute in

that it is either (1) generally known within the territorial jurisdiction of the trial court or

(2) capable of accurate and ready determination by resort to sources whose accuracy

cannot reasonably be questioned”).

       Even if the BIA took some measure of administrative notice, it is not

inappropriate. The record contains substantial, corroborative evidence of Haiti's

improving conditions. Nearly all of the documents that Lorisme submitted make

reference to this notion. While many of these documents focus on the political unrest in

Haiti, even after the return of Aristide, it is not for this court to re-weigh the evidence.

See Martinez-Benitez v. INS, 956 F.2d 1053, 1055 (11th Cir. 1992).

We do, however, note that the dissenting board member's belief that the majority relied on

“popular media accounts” appears disingenuous in light of her reliance on an editorial,

which she labeled an “article.” In re Cereste Lorisme, supra, at 5 (Rosenberg, Bd. Mbr.,

dissenting). Additionally, as the dissenting board member recognized, other circuits have

expressly authorized the use of administrative notice. E.g., Kapcia v. INS, 944 F.2d 702,

705-706 (10th Cir. 1991) (approving the BIA's administrative notice of the Solidarity

                                                8
becoming a part of the Polish coalition government); Kaczmarczyk v. INS, 933 F.2d 588,

593-97 (7th Cir.) (approving the BIA's administrative notice of political changes in

Poland so “as to render unsupportable the petitioners' fears of future persecution”), cert.

denied, 502 U.S. 981 (1991). But cf. Vallencillo-Castillo v. INS, --- F.3d

---, ---, No. 95-70020 (9th Cir. July 30, 1997) (holding that administrative notice of

changed conditions alone will not rebut the presumption of well-founded fear of future

persecution once the alien has proven past persecution). Indeed, in another Haitian

asylum case, the former Fifth Circuit arguably approved of the BIA's ability to take

administrative notice of the country's political conditions. See Coriolan v. INS, 559 F.2d

993, 1002-1003 (5th Cir. 1977) (instructing the INS, on remand, to evaluate the opinion

of Amnesty International because “newspaper clippings . . . can be admissible to

demonstrate probable persecution” and the BIA “is even prepared to take administrative

notice of a nation's political conditions”).

       Although we find substantial evidence to support the BIA's decision, we disagree

with its finding that Lorisme did not provide any evidence to indicate that the current

Haitian government is unable to protect him from any individuals or groups who may

seek to harm him. Numerous documents, including some referenced in the dissent, speak

of the new government's struggles to disarm and neutralize rural militant groups such as

the Macoutes. As Lorisme conceded at the hearing before the IJ, however, these

documents discuss “general conditions in the country,” the most recent of which regard

violence surrounding the June 1995 elections. Counsel for Lorisme also admitted that

                                               9
none of the documents specifically addresses the political conditions in Fond Palmiste or

other parts of Lorisme's home region. We have upheld BIA decisions denying asylum to

petitioners who introduced far more specific and probative evidence of future persecution.

See Nkacoang v. INS, 83 F.3d 353, 355 (11th Cir. 1996) (denying a South African alien's

petition for review despite evidence that the South African police visited his family's

home the day after they received a telephone call from the alien, who had participated in

anti-apartheid activities and was affiliated with anti-apartheid political organizations).

Given the characteristics of Lorisme's documentary evidence, a reasonable fact finder

could have found the evidence of improved political conditions more credible than the

evidence of Haiti's inability to protect Lorisme.

                                    V. CONCLUSION

       For the foregoing reasons, we conclude that the BIA properly upheld the IJ's order

(1) denying Lorisme's application for asylum and (2) denying Lorisme's request to

withhold deportation. Accordingly, we affirm the BIA's decision and deny Lorisme's

petition for review.

                                  PETITION DENIED.




                                             10